DETAILED ACTION
Status of the Claims
1.	Claims 1-7 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “as viewed from a particular side” or “the particular side”. The term “particular side” lead to confusion over the intended scope of the claim. 
Claim 7 recites “as viewed from a particular side” or “the particular side”. The term “particular side” lead to confusion over the intended scope of the claim. 
Claims 2-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for being dependent on claim 1. 

Allowable Subject Matter
Claims 1-7 would be allowable after overcoming the rejection of claims 1 and 7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. 
The following is a statement of reasons for the indication of allowable subject matter:  Nagata et al. (US 2018/0003669) et al. teach a gas sensor comprising a sensor element 10 extending in an axial direction, having an approximately rectangular cross section, a metal terminal member 20 in direct contact with the electrode pad for electrical connection, a separator 90 formed of ceramic having an element hole 90v  that extends therethrough in the axial direction (see Fig 1 and [0043]), the separator has an end surface and recess regions 90r recessed from the end surface and including the element hole, a pair of first regions 90h1 and a second pair of regions 90 h2 (see Fig 5 and [0081][0085]). Nagata et al. do not teach the recess regions 90r are present in all the first regions and second regions located around the sensor element and the total number of which is four and wherein a relation of S2/S1≥ 0.5 as recited in claims 1 and 7.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURPREET KAUR whose telephone number is (571)270-7895.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GURPREET KAUR/
Primary Examiner
Art Unit 1796